DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the claim recites a flow diversion sub which includes fluidly connected blind holes coupled through a housing with a moving drive shaft.  While flow diversion subs with coupled blind holes are known (see Sieniawski, 6,230,823), such references do not include the recited movable nature of the drive shaft which establishes fluid communication.  Likewise, to modify such systems to include the movement would require substantial redesign and would likely fundamentally alter the operation of the tool from its intended purpose.
Regarding Claim 20, the claim recites a flow diversion sub which includes fluidly connected blind holes coupled through a housing, wherein the system is isolated by a threaded cap structure.  While Sieniawski again teaches a similar structure, there is no reasonable manner in which an element which could be regarded as the cap would be threaded in place without the requirement of substantial redesign and an improper reliance on hindsight reasoning.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547.  The examiner can normally be reached on Mon-Fri 7am-3pm (Central).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676